Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
In fig. 12, in block S30, add: vehicle traveling with up-down motion express rotary motion pitch axis. (claim 1, 7, 8, 9).


Remarks, This is to comply with 37 CFR  § 1.83(a) because the drawing seems fail to clearly show significant features of the subject matter specified in the claims.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Lu (US 8121758 B2) describes a method and system to dynamically predict the tire torque and the forces between the tire and road surface by using the available sensors typically equipped in an integrated vehicle dynamics control system. The computation unit for this will be described below as the Force and Torque Estimation (FATE) unit. The output of the FATE unit may be used in dynamic control systems. For example, the rollover event happens when one side of the wheels experience extremely high lateral tire forces. The accurate determination of the lateral tire forces in the FATE unit can be used to assess the potential for a rollover, which will help cut unnecessary activations that could occur if only the lateral acceleration is used. In one aspect of the invention, a method of controlling a vehicle having tires includes determining an axle torque, determining longitudinal forces at each tire in response to the axle torque, determining lateral forces at each tire in response to the longitudinal forces, and controlling a vehicle system in response to the longitudinal forces and the lateral forces. In a further aspect of the invention, a method of controlling a vehicle includes determining a road frame longitudinal acceleration, determining a road frame lateral acceleration of the vehicle, determining a road frame yaw rate, determining an axle torque, determining a steered wheel angle, and determining tire longitudinal accelerations in response to the axle torque. The method further includes determining lateral and longitudinal tire forces in response to the road frame longitudinal accelerations, road frame lateral acceleration, the wheel speed derivatives, the drive torque from powertrain and the steered wheel angle. A 

	Hommi, (US 2005/0246087 A1) describes estimates a change of the road surface condition according to a variation in rotation angular acceleration of the drive shaft mechanically linked to the drive wheels of the automobile. The wheelspin of the drive wheels due to a change of the road surface condition is observable as a variation in wheel speed corresponding to the degree of the change of the road surface condition and the magnitude of the torque acting on the drive wheels. Analysis of the variation in rotation angular acceleration of the drive shaft corresponding to the variation in wheel speed enables estimation of a change of the road surface condition. Here the terminology ‘the drive shaft mechanically linked to the drive wheels’ includes axles directly connected to the respective drive wheels, as well as a rotating shaft or another shaft connected to the pair of the drive wheels via a mechanical part, such as a differential gear. The ‘rotation angular acceleration measurement module’ may directly measure the rotation angular acceleration of the drive shaft or may measure the rotation angular velocity of the drive shaft and compute the rotation angular acceleration of the drive shaft from the measured rotation angular velocity. In one preferable embodiment of the road surface condition change estimation apparatus of the invention, the condition change estimation module may estimate the change of the road surface condition, based on a variation in period of a time change of the measured rotation angular acceleration that increases to or over a predetermined 
	The control procedure of the invention sets the measured value of the rotation angular acceleration α to a first peak angular acceleration α1 at a timing when the rotation angular acceleration α of a motor, which directly outputs torque to a drive shaft, reaches a first peak after an increase over a preset threshold value αslip that suggests the occurrence of a wheelspin-induced skid. The control procedure also sets a second peak angular acceleration α2 by multiplication of 

	Brown (US 2008/0082246 A1) describes an integrated sensing system (ISS) and uses the information from such a sensing system to conduct integrated stability control system which integrates a yaw stability control system (YSC), a roll stability control (RSC) system and a lateral stability control (LSC) system together with an anti-brakelock system (ABS), a traction control system (TCS). The integrated sensing system uses signals measured from the sensor set beyond the sensor configuration used in the traditional YSC, RSC, ABS and TCS systems. The sensors used in the ISS include a six-degree of freedom inertial measurement unit (IMU), a steering wheel angle (SWA) sensor, four ABS wheel speed sensors, a master cylinder brake pressure sensor, a brake pedal force sensor, and other sensors. The powertrain and drivetrain information and the other available information are also fed into the ISS. Notice that the traditional 

	Lu (US 2008/0059021 A1) describes vehicle's lateral sliding usually increases the vehicle dynamically-unstable tendency such that the vehicle is hard to control by ordinary drivers. Hence one of the performance requirements in vehicle stability controls is to attenuate the lateral sliding as much as possible. Notice that such a 

	Lu (US 2010/0036557 A1) describes an apparatus for controlling a vehicle system comprising: an integrated sensing system generating a plurality of dynamic signals indicative of the dynamic state of the vehicle; a controller coupled to the integrated sensing system and using the plurality of dynamic signals to determine a relative pitch angle, a relative roll angle, a vertical acceleration; a total wheel normal loading determined in response to the relative pitch angle, the relative roll angle and the vertical acceleration; and a control signal to control the vehicle system in response to the total wheel normal loading. A method of controlling a vehicle having a sprung mass, a spring rate, a wheel assembly mass, a suspension, a body and a suspension point where the suspension couples to the body, a half track, a center of gravity, a longitudinal distance between the center of gravity and axle, a vertical distance between the center of gravity and a suspension point, said method comprising: determining a relative pitch angle; determining a relative roll angle; determining a vertical acceleration using the vertical distance between the center of gravity and the suspension point; determining a heave motion wheel loading in response to the sprung mass and the vertical acceleration; determining an attitude based wheel 

	Lu (US 2008/0086248 A1) describes an integrated stability control system using the signals from an integrated sensing system for an automotive vehicle includes a plurality of sensors sensing the dynamic conditions of the vehicle. The sensors include an IMU sensor cluster, a steering angle sensor, wheel speed sensors, any other sensors required by subsystem controls. The signals used in the integrated stability controls include the sensor signals; the roll and pitch attitudes of the vehicle body with respect to the average road surface; the road surface mu estimation; the desired sideslip angle and desired yaw rate from a four-wheel reference vehicle model; the actual vehicle body sideslip angle projected on the moving road plane; and the global attitudes. The demand yaw moment used to counteract the undesired vehicle lateral motions (under-steer or over-steer or excessive side sliding motion) are computed from the above-mentioned variables. The braking control is a slip control whose target slip ratios at selective wheels or wheel are directly generated from the request brake pressures computed from the demand yaw moment.


Lu (US 2008/0059034 A1) describes the vehicle's lateral sliding usually increases the vehicle dynamically-unstable tendency such that the vehicle is hard to control by ordinary drivers. Hence, one of the performance requirements in vehicle stability controls is to attenuate the lateral sliding as much as possible. Notice that such a performance requirement is different from car racing, where vehicle lateral sliding is sacrificed for vehicle driving speed. One reason is that racecar drivers are usually capable and experienced drivers, who can handle the vehicle well even if it is experiencing large lateral sliding. The vehicle's lateral sliding used in LSC can be characterized by its lateral velocity defined along the lateral direction of the vehicle body. Such a velocity cannot be directly measured and is determined from the lateral accelerometer measurement. The total output of the lateral accelerometer contains information that is related to the variables other than the lateral velocity. This information includes gravity contamination, the centripetal accelerations, the derivative of the lateral velocity, and the sensor uncertainties. On a banked road, the gravity contributes to the lateral accelerometer measurement as significantly as the combination of the vehicle's true lateral velocity derivative and the centripetal acceleration. Due to the fact .
Allowable Subject Matter
3.	Claims 1-9 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 7, 8 and 9 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a road surface profile estimation device comprising: an updating unit that updates the state variables by data-assimilating the acceleration and the angular velocity acquired by the acquisition unit and the displacement and the angular displacement calculated by the first calculation unit with the acceleration, the angular velocity, the displacement, and the angular displacement calculated by the second calculation unit. It is these features found in the claim, as they are claimed in the 

Claims 2-6 are allowed due to their dependency on claim 1.

Regarding claim 7:
The primary reason for the allowance of claim 7 is the inclusion of a road surface profile estimation system comprising: an updating unit that updates the state variables by data-assimilating the acceleration and the angular velocity acquired by the acquisition unit and the displacement and the angular displacement calculated by the first calculation unit with the acceleration, the angular velocity, the displacement, and the angular displacement calculated by the second calculation unit. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a method of estimating a road surface profile which comprises: a fifth step of updating the state variables by data-assimilating the acceleration and the angular velocity acquired in the first step and the displacement and the angular displacement calculated in the second step with the acceleration, the angular velocity, the 
Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a non-transitory recording medium recording computer readable program, when executed by a computer provided in a road surface profile estimation device, cause the computer to function as: an updating unit that updates the state variables by data-assimilating the acceleration and the angular velocity acquired by the acquisition unit and the displacement and the angular displacement calculated by the first calculation unit with the acceleration, the angular velocity, the displacement, and the angular displacement calculated by the second calculation unit. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
January 31, 2022